 LOCAL212, TEAMSTERSLowen Company,Inc. and Joe R. Corwin and Employ-ees Committee,Partyin Interest.Case 17-CA-5068May 3, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNING ANDPENELLOOn January 26, 1973, Administrative Law JudgeSidney J. Barban issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order, as modified below.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tionsBoard adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, Lowen Company, Inc.,Hutchinson, Kansas, its officers,agents, successors,and assigns,shall take the action set forth in saidrecommended Order.1Like the Adminstrative Law Judge, we find that the Employees Commit-tee functioned at all relevant times asdescribed by employee Collins, whowas committee chairmanuntilMarchor April 1972, andthat, in absence ofevidenceto the contrary, the Committee continued tofunction in the samemanner thereafter.We also find that record evidencefurther demonstratesthat withinthe 10(b) period,Respondent'spresidentand its vicepresidentcontinued to dominate the administrationof the Committee. For example,in February 1972, employeeBeer made a suggestionthatRespondent grantemployeesa cost-of-living increase.When nomentionof thisappeared in theCommitteeminutes, Beer inquired as towhy, asa resultof which, aboutMarch I,PresidentLowencalled Beerto his office to talk tohim about hissuggestion.Lowen toldBeer that the best thing for him to do was to findanotherjob; thathe was atroublemaker; that Respondent had no place inthe company for a troublemaker, and that "Wehave just gotten rid of onetroublemakerbecause he wasn'tas carefulas you are." Thisappears to usto be an obviousdemonstrationof thelengths to which Respondent went toinsure that the functioning of the Committee and thesubjectsit ought evento discusswere kept firmly under the control anddominationof Respondent.Thisevidence relates to dates within the 10(b) period and is independentevidence of the continuing dominationby Respondentof the Committee.DECISIONSTATEMENT OF THE CASE449SIDNEYJ. BARBAN, Administrative Law Judge: This matterwas heard at Hutchinson, Kansas, on October 3 and 4, 1972,upon a complaint issued on July 12, 1972. Charges andamended charges, upon which the complaint was based,were filed by Mr. Joe R. Corwin on March 21, 1972 (servedon the parties the same day), alleging violations of Section8(a)(1) and (3) of the Act (specifying the termination ofCorwin's employment), and on May 15, 1972 (served on theparties on May 16, 1972), adding allegations that the above-named Respondent had since October 15, 1971, dominated,interfered with the administration of, and rendered supportto the Employees Committee, asserted to be a labororgani-zation representing employees of the Respondent.Respondent's answer denies the commission of any un-fair labor practices, but admits allegations of the complaintsufficient to justify the assertion of jurisdiction under cur-rent standards of the Board (Respondent, in the course ofmanufacturingmetal signs,annually sells and ships prod-ucts valuedin excessof $50,000 in interstatecommerce).Although served with the complaint and notice of hear-ing, the Employees Committee did not seek to intervene ormake an appearance at the hearing.FINDINGS AND CONCLUSIONSThe following findings of fact and conclusions are basedupon analysis of the record as a whole, the testimony of thewitnessesfor all parties, and upon consideration of the de-meanor of the witnesses as they testified.' To the extent thatthe testimony of any witness is inconsistent with these find-ings of fact and conclusions that testimony is not credited.ITHE ISSUES1. Is the Employees Committee a labor organizationwithin the meaning of Section 2(5) of the Act?2.Did Respondent since on or about November 16,1971, dominate, interfere with the administration of, or sup-port the Employees Committee in violation of Section8(a)(2) of the Act?3.Were Brian Cole and Roger Cannon supervisors with-in the meaning of Section 2(11) of the Act during timesmaterial to this case?4.Did Respondent on February 17, 1972, discharge JoeR. Corwin in violation of Section 8(a)(1) and (3) of the Act?IITHE FACTSA. BackgroundInasmuch as the charge alleging that Respondent hasdominated, interfered with, and supported the EmployeesCommittee was not served upon Respondent until May 16,1972, I have considered all events occurring prior to No-1A separate order has been issued correcting the recordin this matter.203 NLRB No. 86 450DECISIONS OF NATIONAL LABOR RELATIONS BOARDvember 16, 1971 (6 months prior to the service of thatcharge),2as background merely to the allegations that theRespondent violated Section 8(a)(2) ofthe Act.Ido notbelieve that in the circumstances of this case,the priorcharge alleging the discharge of Corwin,filed and served onMarch21, 1972,was sufficiently related to the latter chargeto put Respondent on notice that its activities in respect tothe Employees Committee might be brought into question.1.The 1970 unioncampaignThe events with which we are concerned in this case hadtheir roots in an attempt by International Printing Pressmenand Assistants Unionof North America, AFL-CIO(hereinthe Union)to become the collective-bargaining representa-tive of certain of Respondent's employees in 1970.3Duringthat campaign employee Robert Beer was quite active onbehalf of the Union. He was discharged by Respondent onMay 11, 1970.A charge was filed, in Case 17-CA-4302, inhis behalf on May 20,1970.On August6, 1970,the RegionalDirector for Region 17 approved a settlement agreement inthat case by which Respondent agreed to reinstate Beer witha specified amountof backpay,and to refrain from interro-gating employees concerning their union activities, fromcreating the impression of surveillance of union activities,and from discriminating against employees in violation ofSection 8(aX3) ofthe Act,as well as agreeing to post a noticeto its employees advising them of these commitments. Thesettlement agreement also contains an express denial thatRespondent had engaged in the unfair labor practices al-leged.On September11, 1970, the Unionfiled a petition forcertification as bargaining representative of an appropriateunit of Respondent's employees,in Case 17-RC-6457. Pur-suant to a Decision and Direction of Election issued by theRegional Director on November2, 1970,a secret ballotelection was held on December2, 1970,in the appropriateunit found by the Regional Director.A majority of theemployees voting voted against representation by theUnion.2.The formation of the Employees CommitteeE.M. (Red)Hawks, Respondent'svice president incharge of production, testified that the Employees Commit-tee came about as the result of Respondent's action, about2 months after the election.He stated that Respondent "hadan opinion survey made,polled the people by the companyand they outlined some of the things that we should bedoing to help the people,"that Respondent's executive com-mittee discussed among themselves matters that Respon-dent "should be doing for the betterment of the people,"after which, according to Hawks, "we outlined talks to thepeople that we were going to do certain things."The idea2 Sec.10(b) of the Act provides,in pertinent part,that the Board shall notissue any complaint upon an unfair labor practice occurring more than 6months poor to the filing and service of the charges,except in circumstancesnot relevant to this case.3I take official notice that the Union is a labor organization within themeaning of the Act.This is confirmed by its participation in the poor repre-sentation case before the Board.of an Employees Committee was discussed by Hawks withthe employees in an assembly, at which the employees weretold that the first purpose of the committee would be toestablish wage rates for the employees in the different de-partments.The Employees Committee was composed of one em-ployee representative elected from each of Respondent'sfive departments. The employees were notified of the elec-tion by a notice posted on Respondent's bulletin board.They voted in the plant by writing their choices on piecesof paper deposited in a ballot box. The results were postedon the bulletin board and announced over the plant com-munications system.One of the original employee repre-sentatives was Roger Cannon, who General Counsel con-tends continued to serve as a member of the EmployeesCommittee after he became a supervisor.3.Activities of the Employees CommitteeThe meetings of the Employees Committee were origi-nally held twice a week, then once a week, and later oncea month. Up until a wage scale had been established, thesemeetings were held at a location away from the plant. Dur-ing this period, but apparently not after early September1971, C.W. (Mike) Lowen, president of Respondent, regu-larly paid for the Committee's lunch. Thereafter, the Em-ployee Committee meetings were held in Lowen's office inthe plant. Except for a few meetings at which the EmployeesCommittee was attempting to formulate a wage proposal,the Committee did not meet unless Lowen or Hawks waspresent. These two management officials not only discussedemployee problems and suggestions with the Committee,but actually voted on these problems as members of theCommittee. Indeed, it appears that these two, for most pur-poses, acted as members of the Employees Committee.4The Employees Committee, with the assistance of Lowen,made a wage and benefit survey among certain employersin the vicinity, after which the employee representatives metby themselves and formulated a wage proposal for eachemployee and job in the areas which were represented onthe Committee. This proposal was submitted to Lowen anddiscussed, after which the proposal was submitted toRespondent's executive board. It was rejected by the execu-tive board. Thereafter, the employee representatives metand reduced the wage proposal. This was accepted by Re-spondent, and the new pay scale, which apparently includedsome substantial wage increases,became effective in June1971.At Lowen's suggestion,a "CommunicationBox" wasconstructed and installed in the plant for the purpose ofgiving the employees an opportunity to make complaints orsuggestions or raise problems concerning general workingconditions in the plant.5Before each meeting, the chairman° In its brief,Respondent refers to"the committeeincludingMr.Lowen"making a wage survey(p. 3), and asserts"[a]fter the wage survey was com-pleted,which was conducted by all members of the committeeincludingMrLowen(R.59 and 60) the committeeincludingMr.Lowen prepared a wageschedule.." (p. 4) [All emphasis supplied.]3According to employee Harold Collins, the chairman of the EmployeesCommittee at the time,"If an employee had a grievance about his pay orabout a supervisor or about somethingpersonal to himin connection with his LOWEN COMPANY, INC.451of the Employees Committee, Collins, who had been ap-pointed by Lowen to the post,6 opened the box, and theemployee complaints or suggestions were read and dis-cussed by the Employees Committee, including Lowen orHawks. On occasion Collins would present employee de-sires for improvements given him directly by employees.The method of disposing of these complaints, requests, orsuggestionswas basically controlled by Lowen. Thosedeemed to be minor matters, such as a problem concerningvending machines, were decided by the Employees Com-mittee,with Lowen (or Hawks) voting as a member of theCommittee. Personal grievances of employees and majorproblems, such as the installation of better ventilation tocontrol paint fumes, were handled by Respondent's man-agement alone.Employees submitting suggestions deemedby the Committee to be good were awarded $5, paid byRespondent.Itwould appear that the Employees Committee alsoplayed some role in the formulation of the "LowenEmployee's Handbook," which was distributed in October1971. The employees were advised of the activities of theEmployees committee by minutes of their meetings postedon the company bulletin board, and by the employee repre-sentatives on the Committee. The purpose of the Commit-tee, according to Collins, was to represent the position of theemployees to management with respect to wages and otheremployee problems. However, the Committee collected nofunds from the employees and had no money with which tocarry on its activities.B. The Employees Committee Withinthe 10(b) PeriodThe principal witness concerning the structure,organiza-tion, and activities of the Employees Committee was HaroldCollins. He ceased being a member of that Committee ineitherMarch or April 1972. While there is no evidence asto the details of the Committee's operation after that date,it is clear that the Committee continued in existence untilRoger Cannon resigned from the Committee in May orJune 1972. In the absence of any evidence that the Commit-tee has ceased functioning, or that its operations havechanged in any way, it is found that it continues to functionas described by Collin.? SeeMcCormick on Evidence(West1954) p. 642 ("when a condition, ordinarily continuing, isshown to exist it is presumed to continueas long as is usualfor such condition"); IX Wigmore,Evidence2530 (esp. fn.7); see alsoN.L.R.B. v. Southern Association of Bell Tele-phone Employees,319 U.S. 50, 57.job," which was submitted in the box, "itwashandled byMr. Hawks or Mr.Lowen,and the committee had nothingto do withthis." (Emphasissupplied.)6When asked how he became chairman,Collinsfirst testified that theother members "lust appointed me more or less " Later,after refreshing hisrecollection,Collinsrecalled that after he volunteered to give a speech "thathad to be given to the employees," "Mr. Lowen said, '0 K., You can becomechairman then and give the speech."'The employees'handbookcurrentlyin effect refers to the EmployeesCommittee and its activities in relation to the communication box as anestablished condition of employmentC. The Supervisory Status of Brian Coleand Roger CannonRespondent admits that C.W. Lowen and E. M. Hawksare supervisors within the meaning of the Act, but, as noted,denies that Brian Cole and Roger Cannon had supervisoryauthority at times material to the complaint. Nevertheless,it is assertedin Respondent's brief that, after Joe Corwin,then a part-time employee, had left Respondent in Septem-ber 1971,itwas "BrianCole, the assistant production super-intendent, who rehired Corwin," and advised him of thebenefitshe would thenreceive asa full-time employee. Inhis testimony, included the following departments: MetalPrinting,Welding Shop, Sheet Metal Shop, Metal ShippingDepartment, Metal Roller Coating Department, and ScreenMaking Facilities. The record shows that Cole had dis-charged employees in the past. These facts and the recordas a whole are convincing that Cole, during times materialto this matter was the chief assistant to Hawks, the produc-tion superintendent, and is a supervisor within themeaningof Section 2(11) of the Act, and it is so found.During the first period of Corwin's employment in themetal printing department, his immediate supervisor wasGary Stucky (spelled "Stuke" in the transcript). It is notedthat in theRegionalDirector's Decision and Direction ofElection inCase 17-RC-6457 (of which I have taken officialnotice atthe suggestionof both General Counsel and Re-spondent), Stucky is found to be "the working foreman inthe metal printing and roller coating department," and asupervisor within the meaning of the Act. At that time Rog-er Cannonwas a screenprinter in that department, as wasCorwin. When Corwin returned to work for Respondent inNovember 1971, Cannon was then his immediate supervi-sor, and remainedsuch until Corwin was discharged onFebruary 17, 1972. According to Cannon, he was madesupervisor within the meaning of the Act. At that time Rog-er the "group leader" of the department about the time thatCorwin returned, but did not become foreman until May orJune 1972. However, during this last period of Corwin'semployment, Cannon clearly spent most of his time super-vising thedepartment, he assigned work to themen, gavethem directions and assistance, criticized and commendedtheir work, and played a substantial and effective part in theperiodic evaluation of the employees' work performanceand attitudes, upon which their merit raises depended. Hewas consulted by higher levels of supervision with respectto personnelactions taken in respect to employees in hisarea.Further, Cannon, during this period, occupied thesame level ofauthorityas BrianLewis (also designated asa "group leader") in the shipping department, who wasdescribed by Respondent as "in charge of shipping and .. .is to be respected as a supervisor." As discussed hereinafter,it is assertedthat the immediate cause of Corwin's dischargewas his failureto obey an instruction of Brian Lewis whileCorwin was in the shipping area, which Respondent de-scribed as "a flagrant act of insubordination." On the basisof these facts and the record as a whole it is found that onand after November 8, 1971, during the times material tothis case,Roger Cannon was a supervisor within themeaning ofSection 2(11) of the Act.It seems tobe admittedthat Cannon became a supervisor when he was made aforeman inMay or June 1972. At that time, the Respondenttold Cannonto resignfrom the Employees Committee. 452DECISIONS OF NATIONAL LABOR RELATIONS BOARDD. The Dischargeof JoeR. CorwinCorwin was first employed by Respondent in September1969 as a part-time employee.He left Respondent's employin September 1971, but returned in November 1971 at thesolicitation of Brian Cole,as a full-time employee.Corwinwas a screen painter in the Real Estate Sign section ofRespondent'sMetal Printing Department,and at that timewas apparently a well-regarded employee.During his previ-ous employment,he had made it known to the employeesand the Respondent that he did not favor the Union's effortin 1970 to become bargaining representative of the employ-ees.However,as a result of the "Merit Review and Evalua-tion" of Corwin made by Cole and Cannon on January 18,1972, Corwin did not receive a merit increase at the time.Also, Corwin did not receive pay he thought he was entitledto for the time he was out sick on January 4 and 5. Thiscaused him to go to employee Rgbert Beer to find out if theUnion could be interested in making another effort to or-ganize Respondent's employees.At Beer's suggestion, Cor-win spoke to other employees to ascertain if they wereinterested in the Union. Corwin did not contact the Unionbefore his discharge.However,about the last ofJanuary,Corwin told Cannon, as Corwin was leaving work that day,that he (Corwin) "was planning on doing everything I couldto get a union started."Cannon recalls Corwin mentioningunion activity to him,but denies that Corwin said he wasinvolved.Corwin's version is credited. Cannon advised Coleand Hawks of what Corwin had said.Cole agreed thatCannon told him and Hawks,about this time,that Corwinhad said"that it was about time for the employees to thinkabout a union again."Hawks,however,testified that he stilldid not know about this remark,or Corwin's union activity,at the time he discharged Corwin on February 17. I do notcredit Cole or Hawks to the extent that their testimonyindicates that they did not know priorto February 7 ofCorwin'sdesire to get union activity started amongRespondent's employees and find thattheydid know ofthis.AboutFriday, February4, Corwin was assigned the taskof printing more than 300 signs,referred to as the "KansasJack"order.Cannon assigned Clark Miller,from the ship-ping department,to help him.Miller had previously assistedCorwin,and Corwin was aware that Miller had paintedsome small signs in the department previously. At Miller'ssuggestion,Corwin permitted Miller to print the KansasJack order while Corwin racked the signs for drying. How-ever,because of Miller's lack of experience with signs of theKansas Jacktype,he painted many of these signs badly.Corwin failed to correct Miller's errors during the course ofthe printing.Although some of Respondent's supervisorswere aware that Miller was painting some of this order, itdoes not appear that they were aware of the errors in paint-ing these signs until the order had been completed. OnFebruary 7,Corwin was told by Cannon and Cole to correctthe signs that were badly printed. Corwin was also calledinto Hawks' office,where,in the presence of Cole and Can-non, he was reprimanded for his general work performanceas well as the work on the Kansas Jack order.Hawks alsocriticized Corwin for a comment he had put in the Commu-nicationsBox to the effect that employees on the EmployeesCommittee were given favored treatment by Respondent.Corwin was then sent home early in the afternoon, beforethe endof the workday, to reflect on the criticism and writehow he expected to do better in the future. Corwin was toreport to Cannon with this the next day.The following morning, Corwin reported orally to Can-non, apologized and promised to do better. Cannon ex-pressedhimself asquite pleased. Cannon testified that afterthat,up until thetime Corwin was discharged, Corwin'sattitude and performance improved "100%," and that he(Cannon) advised Cole of this. To the extent that Cole'stestimony is to the contrary, it is not credited. (I was not,on the whole, favorably impressed with Cole's testimony.)Corwin was discharged on February 17, as the result ofan incidentin the shipping area wheremetal printing em-ployees were accustomed to take their break periods.' Dur-ing the morningbreak period, which began at 10 AM,Corwin went into the shippingarea as usual.Because therewere not enough benches or places to sit, other than thefloor,Corwin sat on a cutting table, which was divideddown the middle. Corwin and other employees had previ-ously sat on this table during break periods without repri-mand or discipline. On this occasion, however, Corwin wasaware that a sign had been placed on the table (specificallythe half of the table opposite to that on which he sat)statingthat employees should not sit on the table. While he wassitting there,Brian Lewis, in charge of the shipping area,came up and asked Corwin if he had notseen the sign.When Corwin said he had seen the sign, Lewis told him thatif he did not get off the table he would have to take his breakperiods elsewhere. Lewis waited for Corwin to get off thetable.When Corwin did not, Lewis left to get Brian Cole.According to Corwin, he originally sat on the table becausehe thought the sign referred only to the half of the tableopposite to that on which he was sitting. He further statedthat he continued to sit on the table "because of the way[Lewis] told me to get off the table." Corwin asserted thathe took offense because "he didn't ask me to get off thetable, he told me to get off the table."As the whistle blew at 10:10 A M, signallingthe end of thebreak period, Cole came through the door of the shippingarea.About that time, Corwin got off the table. Cole askedCorwin if Lewis had requested him to get off the tableearlier.When Corwin said that Lewis had asked him to getoff,Cole asked how Corwin would like other employeessitting onCorwin's printing table, to which Corwin repliedthat they did it all thetime.Cole recommended to Hawksthat Corwin be discharged. After consulting with Lewis andCannon, Hawks decided to terminate Corwin, and beforethe end of the workday, Corwin wasgiven hisfinal pay-checks, and a letter of termination,referringto Corwin'sperformance on the Kansas Jack order, the fact that he hadshown improvement "on a slow basis," until thatmorningwhen he had refused to comply with the requestof Brian8Thereis considerabletestimony concerninga talkCole gave the employ-ees aboutFebruary 7concerningtheir use ofthe shipping area for their breakperiod, and also with respect to the employees being excluded from the areaprior to February 17. 1 do not find thesemattersparticularlyrelevant to theresolution of the issues in this matterI am further not inclinedto place muchcredencein Cole's testimonyconcerning these matters. LOWEN COMPANY, INC.Lewis (described as "in charge of shipping . . . and to berespected as a supervisor") to get off "the stock sheetingtable," which had been posted against employees sitting onit.The letter concluded that "Lowen Company considersyour actions this morning as a flagrant act of insubordina-tion and coupled with the attitude of the past two or threeweeks we are doubtful of your worth to Lowen Companyso we are terminating you as of 5 o'clock today."Two weeks later, employee Robert Beer had a conversa-tion with Lowen in which the latter made references uponwhich the General Counsel relies in support of his allega-tions that Corwin was discriminatorily discharged, as wellas in support of his claim that Respondent interfered withthe exercise of employee rights under the Act.Beer had previously submitted a suggestion in the Com-munications Box that Respondent grant the employees acost-of-living increase.When no mention of this appearedin the postedminutes ofthe Committee, Beer asked Cannonabout this. Cannon advised that Hawks would talk to Beerabout it, and thereafter, Hawks said that he would tell Low-en that Beer wanted to talk to him. When called to Lowen'soffice, Beer told Lowen that he wanted to talk to him aboutthe suggestion that Respondent give cost-of-living increas-es.To this Lowen replied, "Bob, I think the best thing foryou to do is find another job. . . . You're a troublemakerand you have no place in the Lowen Company, we aretrying to organize a team spirit out here and you are not partof the team. . . . We have just gotten rid of one trouble-maker because he just wasn't as careful as you are." Lowenfurther said, with respect to Beer's suggestion, that the Re-spondent "was not committed to giving cost of living in-creases," that Beer "had cost the company a great deal ofmoney . . . $10,000 in legal fees, money which could havegone for improvements such as cost of living increases."Lowen did not testify. However, Respondent sought,principally through Hawks, to establish a basis for the infer-ence that Lowen referred to Beer as a troublemaker in thisinstance solely because Beer was opposed to Respondent'spolicy of requiring employees to work 50 hours a week. Beerhad been outspoken to management and employees that inhis opinion the 50-hour policy was counterproductive, andthat with a little more effort the employees could producethe work in a 45-hour week, to which Beer did not object.When he had reason therefor, Beer would refuse to workovertime. Respondent contends that this had a bad influ-ence on other employees, that this was the reason Beer wasdischarged in 1970, and that it was for this reason Hawkscalled Beer a troublemaker when he was reinstated in 1970,after thesettlementof charges before theBoard in Beer'sbehalf. It is unnecessary to further detail this evidence. Ifound it to be labored and unconvincing. There was nomention of this point in Lowen's conversation with Beer.The context of the remarks lead to theconclusionthat Low-en was principally concerned with Beer's previous unionactivity,9 and withBeer's present proposal that Respondentmake provision for cost-of-living increases for the employ-9 The record shows that Respondent had expert managementrepresenta-tion in connection with its previous labor problems; this was undoubtedlythe basis for Lowen's claim thatBeerhad cost Respondent dearly in legalfees453ees, and it is so found. I have no doubt that Corwin was the"other troublemaker" to whom Lowen referred. The onlyconnection between Beer and Corwin that appears is theUnion. Lastly, the fact that Lowen did not testify withrespect to the basis of his remarks, and submit this issue tocross-examination, further indicates that the basis contend-ed by Respondent is subject to grave doubt.IIIANALYSIS AND CONCLUSIONA. The Employees CommitteeThe Committee clearly is an organization in which em-ployees participate which exists for the purpose of repre-senting employees in their dealings with Respondent inrespect to their working conditions. It is therefore a labororganization within the meaning of the Act. See Section 2(5)of the Act. The Committee was originally organized at theinstigation of Respondent. Since about September 1971, ithas regularly met only in the office of the president ofRespondent, and only when an official of Respondent waspresent. In fact, members of management regularly partici-pate in the Committee's affairs and vote as part of theCommittee on consideration of complaints,suggestions,and proposals submitted by employees. Respondent's presi-dent, Lowen, indeed, effectively determines which employ-eecomplaints,suggestions,and proposals shall beconsidered by the Committee, and which shall be beyond itsreach, and handled by Respondent alone. The organizationand operation of the Committee continues essentially asdescribed to the time of the hearing. On the basis of thesefacts, and on the record as a whole, it is found that Respon-dent has dominated, assisted, and interfered with the ad-ministration of the Employees Committee in violation ofSection 8(a)(2) and (1) of the Act.B. Alleged Threat to Robert BeerBeer had been the primary proponent of the Union in itsunsuccessful campaign in 1970, and had been reinstatedwith backpay as a result of the settlement of the chargesfiled with the Board in 1970, after Beer's discharge. AfterBeer proposed to the Employees Committee, in 1972, thatRespondent should be requested to grant cost-of-living rais-es to the employees, Lowen told Beer that he was a "trouble-maker," and that he should look for a job elsewhere sincehe had no future with Respondent. Lowen criticized Beerfor costing the Respondent a considerable amount of mon-ey as a result of his prior union activities, and told Beer thatRespondent had just gotten rid of another troublemaker(Corwin) who was not so careful as Beer. It is clear, as hadbeen found, that Lowen, in this conversation, threatenedBeer with reprisals because of Beer's prior activities in pro-moting the Union, and his present activity in seeking tosecure, through the Employees Committee, an agreement byRespondent to institute a program of paying the employeescost-of-living increases. This latter activity, as was the advo-cacy of the Union, is a type of concerted activity protectedby the Act. In threatening Beer because of these activities,Respondent violated Section 8(a)(1) of the Act. 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDC. TheDischargeof Joe R.CorwinI have no doubt on this record that Respondent knew ofCorwin's incipient drive to get the Union to renew its cam-paign to secure representation of Respondent's employees,as previously found.I also have no doubt that Respondentwelcomed the opportunity to get rid of such a troublesomeemployee.However,it is also clear that Corwin gave Re-spondent more than adequate cause to terminate his em-ployment.GeneralCounselarguesthatthiswasnevertheless seized upon as a pretext to getrid of Corwinbecause of his advocacy of the Union.In other words, thatthe Respondent would not have discharged Corwin exceptfor his union activities.Ido not believe that the recordsupports such a conclusion.Corwin had previously made acostly error in judgment in connection with a customer'sorder, after a period of deteriorating work performance onhis part.Although Respondent was aware of his union ac-tivities at the time,he was not discharged,but was givenopportunity to rehabilitate himself.The incident giving riseto his termination occurred within 2 weeks thereafter, andinvolved the deliberate disregard of the reasonable instruc-tion of a person known to Corwin to occupy a supervisoryposition.There was evidence that Respondent had dis-charged other employees in analogous circumstances in thepast.I am convinced that Respondent was justified in dis-charging Corwin in this case,on the basis of the recordconsidered as a whole,and I shall recommend that thisallegation of the complaint be dismissed.CONCLUSIONS OF LAW1.The Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union and the Employees Committee are labororganizations within the meaningof the Act.3.By dominating,assisting,and interfering with the ad-ministration of the Employees Committee,on and afterNovember 16, 1971, as set forth hereinabove, Respondentviolated Section 8(a)(2) and (1) of the Act.4.By threatening employee RobertBeerwith reprisalsbecause of his union and other protected concerted activity,Respondent violated Section 8(a)(1) of the Act.5.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.6.Respondent did not engage in unfair labor practices inviolation of the Act by its discharge of employee Joe R.Corwin,as alleged inthe complaint.THE REMEDYas the collective-bargaining representative of any of theRespondent's employees for the purpose, in whole or inpart, of dealing with the Respondent concerning grievances,labor disputes, wages, rates of pay, commissions, hours ofemployment, or other conditions of work. I shall furtherrecommend that Respondent cease giving effect to anyagreements, oral or written, made with the Employees Com-mittee, provided that nothing herein shall require the Re-spondent to vary or abandon any wage, commission, hours,seniority, or other substantive feature of its relations with itsemployees that the Respondent has established in perfor-mance of its agreements or arrangements with the Employ-ees Committee, or prejudice the assertion of any rightsacquired by the employees thereunder, or by reason of anyestablished practice in regard to wages, hours of employ-ment, or conditions of employment.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I issue the following recommended:10ORDERLowen Company, Inc., the Respondent herein, its offi-cers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Dominating, or interfering with the formation or ad-ministration of, or contributing aid or assistance to, theEmployees Committee, or any successor thereto as the col-lective-bargaining representative of any of its employees, orgiving effect to any agreements with the Employees Com-mittee, as provided in the section hereinabove entitled "TheRemedy."(b) Threatening any employee with reprisals for engag-ing in activities on behalf of a union, or engaging in otherconcerted activity protected under the Act.(c) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of rightsguaranteed by Section 7 of the Act.2.Take the following affirmative action which it is foundwill effectuate the purposes of the Act:(a)Withhold all recognition from and completely dises-tablish the Employees Committee as the collective-bargain-ing representativeof any of its employees for the purposeof dealing with it concerning grievances, labor disputes,wages, rates of pay, hours of employment, or other terms orconditions of employment.(b) Post at its operations at Hutchinson, Kansas, copiesof the attached notice marked "Appendix." 11 Copies of saidnotice,on forms provided by theRegionalDirector forRegion 17, after being duly signed by Respondent's author-It having been found that Respondent has engaged inunfair labor practices in violation of Section 8(a)(1) and (2)of the Act, it will be recommended that Respondent ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.Since Respondent has dominated,assisted,and interferedwith the administration of the Employees Committee, Ishall recommend that Respondent withdraw recognitionfrom and completely disestablish the Employees Committee10 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48of the Rules and Regulations,be adopted by the Board and become itsfindings,conclusions,and Order, and all objections thereto shall be deemedwaived for all purposes11 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrderof the NationalLaborRelations Board" shall read"Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board " LOWEN COMPANY, INC.ized representative, shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all, placeswhere notices to employees are customarily posted. Reason-able steps shall be taken by Respondent to ensure that saidnotices are not altered, defaced, or covered by any material.(c)Notify the Regional Director for Region 17, in writ-ing, within 20 days from the receipt of this Decision, whatsteps have been taken to comply herewith.IT IS FURTHER ORDERED that the complaint be, and it herebyis, dismissed with respect to any alleged violations of the Actnot found hereinabove in this Decision.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStates GovernmentWE WILL disestablish and stop dealing with the Em-ployees Committee as a representative of the employ-ees with respect to the employees' wages, hours ofemployment, or other conditions of employment.WE WILL NOTassist,dominate, or interfere with the455administration of any labor organization in violation ofthe law.WE WILL NOT threaten employees with reprisals be-cause they join, or assist a union, or engage in unionactivities, or engage in other activities in connectionwith their work protected by the National Labor Rela-tions Act.WE WILL NOT in any like or related manner interferewith, restrain, or coerce employees in the exercise ofrights guaranteed to them by Section 7 of the NationalLabor Relations Act.DatedByLOWEN COMPANY, INC(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concerningthis notice or compliance with its provisions may be direct-ed to the Board's Office, 610 Federal Building, 601 E. 12thStreet,Kansas City, Missouri 64106, Telephone 816-374-5181.